Citation Nr: 1126431	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-04 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) of the lumbar spine and as secondary to cold injury and service-connected shell fragment wound of the left thigh.

4.  Entitlement to service connection for arthritis of the knees and hands as secondary to cold injury.

5.  Entitlement to service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as a residual of cold injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1944 to June 1946.  He was awarded a Purple Heart and a Combat Infantryman Badge for his brave and heroic combat service during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed all of the above noted issues.

This case was initially before the Board in January 2011, when the above issues were remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the issue of service connection for bilateral peripheral neuropathy requires additional development and thus is addressed in the REMAND portion of the decision below and is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus; such diagnoses were not made until many years after military service.

2.  The Veteran's service treatment records do not demonstrate any complaints of, treatment for, or diagnoses of bilateral hearing loss or tinnitus.

3.  The Veteran had military noise exposure due to his combat service.

4.  The Veteran wore hearing protection as a pipefitter following discharge from military service.

5.  The evidence of record is in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are due to his military noise exposure during service.

6.  The Veteran is currently diagnosed with osteoarthritis of the hands and knees and degenerative disc disease with facette arthropathy of the lumbar spine, but such diagnoses were not established until many years after discharge from service.

7.  The Veteran's lumbar spine disorder is not due to or caused by any event during service, nor is it caused by or aggravated by his service-connected left thigh disability.

8.  The Veteran was exposed to cold weather as a result of his service in Germany in World War II.

9.  The Veteran's arthritic conditions of his hands and knees and his lumbar spine disorder are not shown to be caused by cold weather exposure during service.



CONCLUSIONS OF LAW

1.  The criteria establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2.  The criteria establishing service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  The criteria establishing service connection for a lumbar spine disorder, to include degenerative disc disease (DDD) of the lumbar spine and as secondary to cold injury and service-connected shell fragment wound of the left thigh, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).

4.  The criteria establishing service connection for arthritis of the knees and hands as secondary to cold injury have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2007 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  That letter provided information as to what evidence was required to substantiate the claims decided herein and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  

The November 2007 letter informed the Veteran that he needed to submit new and material evidence as to his bilateral hearing loss, tinnitus, and arthritis claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, in the January 2011 Board decision, it was determined that the prior August 2002 rating decision was not final because the Veteran had not properly been informed of that rating decision; thus, those claims were not subject to the requirements of new and material evidence.  The Board remanded those claims for issuance of correct compliant notice, which has since been accomplished.  

The Board acknowledges that, in the present case, complete and correct notice was not issued prior to the adverse determination on appeal as to the bilateral hearing loss, tinnitus and arthritis issues.  However, fully compliant notice was later issued in the January 2011 communication as to all of the current issues on appeal, and the claims was thereafter readjudicated in May 2011.  Therefore, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system (including sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Bilateral hearing loss and tinnitus claims

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  Additionally, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.303(d), a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155 (1993).

On appeal, the Veteran has contended that his hearing loss and tinnitus are due to his military service, particularly the noise exposure associated with his combat.  The Veteran's Form DD 214 indicates service from June 1944 to June 1946 as a military policeman.  The Veteran participated in World War II in the European Theatre, particularly in Germany.  During that period of service, he additionally received the Combat Infantryman Badge, as well as a Purple Heart, for shrapnel wounds to his left thigh, which was service-connected in July 1947.

The service treatment records contain the Veteran's April 1944 enlistment and June 1946 separation examinations.  Both of those examinations demonstrate the Veteran had 15 out of 15 hearing acuity on the whisper test; there was no notation of any tinnitus or other hearing defect during those examinations.  Likewise, the service treatment records are void of any complaint of, treatment for, or any diagnosis of any hearing loss, tinnitus or ringing of the ears, or any other hearing defect of either ear.

Following discharge, the Veteran underwent a VA examination in July 1947 at which time his hearing was described as ordinary from within 20 feet, and he was noted as having normal auditory canals at that time.  He did not complain at that time of any hearing loss or tinnitus.

In February 2002 the Veteran filed his initial claim for service connection for bilateral hearing loss and tinnitus.  At that time he related his hearing loss to a concussion he sustained while in combat.  

In July 2002, the Veteran underwent a hearing examination.  The VA examiner noted that she did not review the Veteran's claims file.  The Veteran reported that he did not use any hearing protection during military service and had noise exposure during service to firearms, machine guns, mortars, firing range, tanks, heavy artillery, combat explosions and demolitions.  He also stated that he had occupational noise exposure to construction work, pipefitting, power tools/impact guns, and chainsaws; he stated that he used hearing protection for this noise exposure.  The Veteran reported he had constant, roaring bilateral tinnitus that had onset approximately 15 years prior to the examination.  The Veteran was diagnosed with mild-to-moderately-severe sensorineural hearing loss and tinnitus bilaterally.  The VA examiner noted the reports of significant noise exposure from military service and as a pipefitter for 30 years as a civilian.  She stated that, in her opinion, "there was no way to ethically relate [the Veteran's] complaint of tinnitus or hearing loss exclusively to his time in the military."  She remarked that the claims file was not available to determine whether there was any hearing loss evident at his separation from service.

The Veteran stated in a December 2007 statement that he does not understand how he had "normal hearing" in his separation examination and does not recall ever being tested for hearing loss at that time.  He stated that his hearing loss had progressed over the years and that he has had tinnitus since military service.  

The Veteran underwent another VA audiological examination in January 2008.  At that time, the VA examiner reviewed the claims file and specifically noted the Veteran's enlistment, separation and July 1947 examinations that demonstrated normal hearing and 15 out of 15 on the whisper test.  The Veteran reported noise exposure during service without hearing protection from firearms, machine guns, mortars, firing range, and combat explosions.  He further reported noise exposure occupationally and recreationally with hearing protection to jackhammers and without hearing protection to factory/plant noise, pipefitting, electrical generators, power lawn mowers, weed eaters and grass blowers.  The Veteran reported bilateral constant, roaring tinnitus that began approximately 10 years prior to the examination.  He additionally reported gradual bilateral hearing loss that began onset approximately 10 years prior to the examination.  He denied any ear infections, ear surgery, severe head injuries, or familial history of hearing loss.  The diagnoses were mild-to-moderately-severe sensorineural hearing loss and tinnitus, bilaterally.

The VA examiner considered the Veteran's relevant military and civilian history of noise exposure, and reviewed the military records.  She also considered the reported onset of hearing loss and tinnitus, as gleaned from the Veteran.  
She concluded that, based on all the information provided, it was less likely that his hearing loss and tinnitus were the result of military service, but were rather more likely due to long-term unprotected occupational noise exposure as a civilian.

The Veteran's private treatment records do not demonstrate any treatment for hearing loss or tinnitus, though the VA treatment records reflect occasional audiological treatment, particularly for his hearing aids that were issued in 2000.  

The Veteran submitted a private audiological examination and an accompanying letter from his private audiologist from July 2009.  In that letter, the private audiologist noted the Veteran's report of persistent bilateral tinnitus and hearing loss, both of which "possibly began during [] military service."  She noted that the Veteran served in the military from World War II from 1944 to 1946 and then went to sniper school following the war, all without hearing protection.  She noted that the Veteran fired weapons right-handedly without hearing protection during military service.  Following military service, she noted that the Veteran worked as a pipefitter for 10 years and as a pipefitter foreman for 25 years, all with hearing protection when required.  The Veteran did not hunt, shoot, or use loud recreational equipment since military service and only used power tools on rare occasions with hearing protection.  She noted that there was no personal or familial history of ear disease, ear trauma, or head trauma.  After examination, the Veteran was diagnosed with moderate sloping to profound sensorineural hearing loss bilaterally, more pronounced in the right ear.  She opined that the Veteran's bilateral tinnitus and hearing loss were at least as likely as not related to excessive noise exposure while serving in the military, as these conditions are known to be associated with excessive noise exposure.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  First, the Board notes that service connection for bilateral hearing loss cannot be granted on a presumptive basis because sensorineural hearing loss was not diagnosed until many years after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this case, the Board notes that the Veteran has been diagnosed with bilateral sensorineural hearing loss and tinnitus.  While the Board acknowledges that no hearing loss or tinnitus is demonstrated in service, such is not a requirement in order for service connection to be granted.  See Ledford, supra.  Moreover, the Veteran participated in major combat operations, for which he received both a Purple Heart and the Combat Infantryman Badge; such participation necessarily involves noise exposure of the type that the Veteran has described throughout the appeal period.  See 38 U.S.C.A. § 1154(b) (West 2002).  Thus, the Board finds that the Veteran had military noise exposure during military service and that the first two elements of service connection have been met.

The Veteran is competent to relate tinnitus and hearing loss symptomatology, but is not competent to render a medical opinion as to relation of such conditions to noise exposure in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board further notes that there appears to be some inconsistency in reporting as to hearing protection use in the Veteran's civilian life as well as the onset of his hearing loss and tinnitus symptomatology.  Specifically, the Veteran appears to have reported using hearing protection as a civilian in the July 2002 and July 2009 examinations, but the January 2008 report indicates that he did not use hearing protection as a civilian.  Given the otherwise consistent reporting that hearing protection was used in his post-service job, the January 2008 VA examination appears to contain erroneous information. 

Additionally, the Board notes that during the July 2002 and January 2008 examinations, the Veteran reported onset of symptomatology well after discharge from service, but he stated in his December 2007 statement and to the July 2009 private examiner than his hearing loss and tinnitus began during service.

Given the passage of time, the above-described inconsistencies are not found to detract from the Veteran's credibility in this case.  Thus, the Board gives the benefit of the doubt to the Veteran as to both of these issues.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the Board finds that the Veteran used hearing protection during his occupation as a pipefitter after discharge from service and that the Veteran has stated his hearing loss and tinnitus began during military service.

In light of these findings, the Board does not assign as much probative value to the VA examiners' opinions because they are inadequate.  The January 2008 examiner's opinion is based on the underlying premise that the Veteran had approximately 30 years of noise exposure as a civilian without hearing protection.  Given the above finding that the Veteran used hearing protection, the Board finds that such an opinion relies on an incorrect factual premise and no probative value is given to that opinion.  

Furthermore, the July 2002 examiner's opinion is based on examination of the Veteran and did not include any review of the claims file, particularly the service treatment records.  Likewise, the private examiner does not appear to have reviewed the Veteran's claims file.

In sum, and taking into consideration the factors discussed above, the evidence of record is at least in equipoise as to whether the Veteran's hearing loss and tinnitus were incurred in active service.  As such, service connection is warranted.  In so finding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.

Lumbar spine and arthritis claims

On appeal, the Veteran has contended that his lumbar spine disorder is due to his left thigh disability or is a residual of a cold injury.  He further has asserted that the arthritic conditions of his hands and knees are a result of his exposure to cold weather during military service.  Service connection for the Veteran's left knee disorder, including arthritis thereof, was denied in the January 2011 Board decision, but the issue of cold injury residuals was expressly excluded from that determination. Thus, the Board will only address entitlement to service connection for the Veteran's knee arthritis as a residual of a cold injury in this decision.

The Veteran's Form DD 214 indicates service from June 1944 to June 1946 as a military policeman.  The Veteran participated in World War II in the European Theatre, in Germany.  During that period of service, the Veteran additionally received the Combat Infantryman Badge, as well as a Purple Heart for shrapnel wounds to his left thigh, which was service connected in July 1947.  

The service treatment records contain the Veteran's April 1944 enlistment and June 1946 separation examinations.  Both of those examinations demonstrate the Veteran lumbar spine, hands and knees were without any musculoskeletal defects.  Likewise, the Veteran's service treatment records are void of any complaint of, treatment for, or any diagnosis of any lumbar spine, hand or knee disorders.  

In a July 1947 VA examination, the Veteran did not have any articular or muscular rheumatism of any joint, including his hands, knees or lumbar spine.  

The Veteran filed his initial claim in February 2002.  He underwent a VA examination in August 2002, at which time he reported that he sustained a shrapnel wound to his left thigh in March 1945.  Additionally, during his period of service he was exposed to cold weather, having to make a foxhole in the snow which covered him up to his waist.  He reported spending several hours a day in the cold weather and he noted that he never had any frostbite because he used socks and boots.  The Veteran reported having arthritis in several joints, including his hands, knees and back.  The onset of pain began approximately 20 years before the examination; the frequency of the pain was intermittent but progressive over the prior month.  The Veteran stated that his major complaint was with his back, which had localized pain over the lower area without radiation down his legs or with any other association with leg numbness or tingling.  The Veteran's pain in his other joints, such as his knees and hands, was less intense.  

Following the examination, the Veteran was diagnosed with osteoarthritis of multiple joints, affecting mostly his hands and lumbar spine without any evidence of radiculopathy.  The examiner believed that the osteoarthritis of the joints was most likely related to the aging process and was less likely due to residuals of cold injuries.  He further stated that the Veteran's back pain was the result of degenerative joint disease of the lumbar spine and that such was less likely a residual of cold injuries or related to cold exposure.

X-rays of the lumbar spine in August 2002 demonstrated some degenerative changes of the lumbar spine.  The Veteran's hands also demonstrated minimal degenerative changes, without any evidence of recent fracture or dislocation in either hand.  

In a December 2007 statement, the Veteran expressed his belief that his lower back disorder was secondary to his left thigh injury and that his arthritis conditions, including his lower back condition, were related to his exposure to cold weather.

The private clinical records demonstrate continued treatment for osteoarthritis, though the specific joints involved are not specified.  

The Veteran underwent a VA magnetic resonating imaging (MRI) scan of his lumbar spine in March 2008.  That MRI revealed an annular tear at the L5-S1 without associate disc herniation; it was noted that this could be the cause of the focal back pain.  There was also mild foraminal narrowing on the right of the L4-5 and bilaterally at the L5-S1 due to facet disease, as well as an osseous lesion at the L3 with imaging characteristics consistent with a large vertebral body hemangioma.  

A May 2008 VA treatment note shows that the Veteran was seen for a follow-up by the Chief of Neurosurgery for the above-described MRI.  It was noted that there was nothing of a surgical nature seen and that there was "very minor degenerative change considering his age."  The Veteran's annular tear and hemangioma were of no surgical significance and that neither had a known relationship to the Veteran's pain complaint.  The MRI looked "better than average for [the Veteran's] age."  There was no stenosis, root compression, or instability, and the Veteran was described as having back pain and some leg numbness, though the latter did not appear to be radiculopathy on the basis of the MRI.  

In February 2011 the Veteran underwent another VA examination.  He reported that he had osteoarthritis and constant low-grade backache.  He stated that his backache increased with bending activities and that it began approximately 5 years ago.  The examiner noted the lumbar spine MRI and stated that the Veteran's lower extremities problems were not related to his lumbar spine disorder.  The examiner noted that the Veteran's back was aggravated by bending and working in his garden, but there were no radicular symptoms attributable to his back.  X-rays from January 2011 of the lumbar spine showed normal alignment and that there was bridging osteophytes at the L2-L5, facette hypertrophy throughout the spine, mild disc space narrowing at the L5-S1, and there was no evidence of spondylolysis or spondylolisthesis.  The Veteran was diagnosed with degenerative disc disease with facette arthropathy of the lumbar spine.  

The examiner noted that these were "all age-acquired changes associated with his age[, and] not associated with [his] minor shrapnel wound to the left thigh."  He noted that the Chief of Neurosurgery agreed that the Veteran has very minor degenerative changes considering his age.  Furthermore, the examiner noted that the Veteran did not have a significant disability from the shell fragment wound and did not have "any problems with it for many, many, many years."  He stated that the Veteran's lumbar spine disorder was not due to or aggravated by his left thigh disability and that he had age-acquired changes in his lumbar spine.  The examiner finally noted that there was no complaint, treatment or evaluation for a back condition during service.  He concluded that after reviewing the claims file and examination, the Veteran's lumbar spine was not aggravated by his service-connected left thigh shell fragment wound.

On the basis of the foregoing evidence, the Board finds that service connection for the Veteran's lumbar spine disorder and for his arthritis of the hands and knees is not warranted, as will be discussed below.  

The Board acknowledges the diagnoses of osteoarthritis of the hands and knees, as well as degenerative disc disease with facette arthropathy of the lumbar spine.  Thus, the first element for service connection has been met for both of those claims.

The arthritic conditions of the Veteran's hands, knees, and lumbar spine were not diagnosed within one year of military discharge, and in fact the VA examination in July 1947 demonstrated no arthritic conditions at that time.  Therefore, those conditions cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In this case, however, the Veteran did not have any complaint, treatment for or diagnosis of any lumbar spine condition during military service, or for many years thereafter.  In fact, the Board notes that the Veteran does not relate his lumbar spine disorder to any specific injury during military service, but instead asserts that such is either caused by or aggravated by his service-connected left thigh disability or is due to cold weather exposure in Germany during his military service.

Regarding his secondary service connection claim, the Veteran is service-connected for a left thigh shell fragment wound that he suffered during combat in March 1945.  The Board notes that the Veteran received a Purple Heart for this wound and such was service connected in July 1947.  Thus, the Board notes that he has satisfied the second element of service connection under a secondary theory.  

However, both the direct and secondary claims here fail due to the absence of competent nexus evidence.  In this regard, the Veteran is not competent to render a medical opinion as to the etiology of his lumbar spine disorder, or whether such is caused by or aggravated by his left thigh disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Moreover, while the Veteran is competent to provide evidence as to continuity of symptomatology, which could be used to establish service connection, in this case his separation examination, and a post-service examination in 1947 showed normal findings, with no relevant complaints.  Moreover, at his August 2002 VA examination he only endorsed a 20-year history of joint pain.  Thus, continuity of symptomatology has not been established here, even considering the lay evidence of record.

In this case, the preponderance of the evidence demonstrates that the Veteran's left thigh disability did not cause or aggravate his lumbar spine disorder.  Indeed, the February 2011 examiner specifically stated that the Veteran's left thigh disability had been stable for many years and that he did not have a problem with that disability for many years.  The Veteran additionally stated that the onset of his lumbar spine disorder began approximately 5 years prior to that examination.  On the basis of the claims file review and examination of the Veteran, the February 2011 examiner concluded that the Veteran's lumbar spine disorder was age-related and that such was not due to or aggravated by the Veteran's left thigh disability.  There is no competent evidence of record to dispute such a finding.

Moreover, the Veteran has asserted entitlement to service connection for his lumbar spine disorder and the arthritic conditions of his hands and knees as related to cold weather exposure.  The Board finds that the Veteran's description of his cold weather exposure during military service to be credible and consistent with the types, places and circumstances of service.  Thus, the Board finds that the Veteran was exposed to cold weather during military service.  See 38 U.S.C.A. § 1154(b) (West 2002).

Again, as noted above, the Veteran is not competent to render a medical opinion as to whether such disorders are due to cold weather exposure during service.  See Jandreau, supra.  The preponderance of the competent evidence of record does not relate the Veteran's lumbar spine disorder or his arthritic conditions of his hands and knees to cold weather exposure.  Specifically, the August 2002 examiner's opinion specifically considered that contention.  His opinion was that such arthritic conditions, including the Veteran's lumbar spine disorder, were not due to cold weather exposure during service.  Moreover, the Veteran's lumbar spine disorder was specifically found by the May 2008 Chief of Neurosurgery and the January 2011 examiner to involve age-related changes.  Moreover, the Veteran's lumbar spine disorder was deemed very minor for his age.  Additionally, the August 2002 examiner stated that all of the Veteran's arthritic conditions, including of his lumbar spine, were age-related and not the result of cold weather exposure during service.  As such opinions were offered after a review of the record, and as supporting rationale was provided, they are deemed highly probative.  Moreover, no competent evidence of record refutes these opinions against a finding of relation to cold weather exposure in service.

Accordingly, the Board finds that service connection for the Veteran's lumbar spine disorder is not warranted on the basis of direct or secondary service connection, nor is service connection for that disorder or the Veteran's arthritic conditions of his hands and knees warranted on the basis of cold weather exposure in service.  Thus, those claims must be denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for bilateral tinnitus is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for a lumbar spine disorder is denied.

Service connection for arthritis of the knees and hands as residuals of a cold injury is denied.


REMAND

Following the January 2011 Board remand, the Veteran underwent a VA examination for his bilateral peripheral neuropathy.  The claims file was not available for review at the time of the examination.  The Veteran was diagnosed with peripheral neuropathy, which was predominantly painful sensory and was of an unknown etiology.  The examiner stated that she was unable to opine as to an association of the Veteran's peripheral neuropathy to his cold exposure during service without resorting to speculation.  In an April 2011 addendum, the examiner stated that she reviewed the Veteran's claims file and was unable to find any records pertaining to any evaluation or management of any cold injury referenced during his military service.  She then stated that based on review of the claims file and examination of the Veteran, "the overall impression/clinical diagnosis rendered during the last compensation and pension evaluation" in January 2011 remained the same.

The Board notes that in its January 2011 remand order it was specifically noted that if an opinion could not be rendered without resort to speculation, then a rationale as to why such would be speculative must be given.  In both the January 2011 examination and the subsequent April 2011 addendum, the examiner failed to give any rationale as to why she could not give an opinion as to a relation to service or why such would be speculative.  Moreover, the Board notes that in its prior remand, the Veteran was found credible as to his testimony regarding cold exposure during service.  Such was not addressed in the examiner's opinions.  Accordingly, the Board finds that a remand for another examination with a different examiner is necessary in this case, in order to get an adequate opinion which has complied with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain any relevant VA treatment records from the Houston, Texas, VA Medical Center, or any other VA medical facility which may have treated the Veteran since August 2009 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his peripheral neuropathy since April 2008.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following the completion of the above to the extent possible, schedule the Veteran for a neurological examination with a different VA examiner than the person who performed the January 2011 examination in order to determine the nature, extent and etiology of the peripheral neuropathy of the upper and lower extremities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including electromylograms (EMG), should be conducted and the results reported in detail.  

Following claims file review and examination, the examiner is asked to diagnose any neurological condition of the Veteran's upper and lower extremities, including peripheral neuropathy of his upper and lower extremities.  The examiner should then opine as to whether the Veteran's diagnosed peripheral neuropathy more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or is the result of military service, to include exposure to cold weather in Germany during his period of service.  The examiner must accept as conclusive fact that the Veteran was exposed to cold weather during his period of service, and should specifically address this contention as to etiology of the claimed peripheral neuropathy in his/her opinion.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for bilateral peripheral neuropathy of the upper and lower extremities, to include as a residual of cold injury.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


